DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 06/17/2021.  Claim 5 has been canceled. Claims 1, 6, 8-9 and 15-16 have been amended.  No new claims have been added.  Therefore, claims 1-4 and 6-20 are pending and addressed below.
Response to Arguments/Amendments
	
Drawings
Applicant’s amendments to the specification in response to the objection set forth in the previous Office Action for failing to comply with 37 CFR 1.84 (p)(4) is sufficient to overcome the objection to the drawing.  The examiner withdraws the objection to the drawings.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
In the remarks applicant recites the limitations arguing with respect to step 2A prong 2, Claim 1 as a whole integrates the judicial exception into a practical application.  Applicant points to MPEP 2106.04 (d) and Classen Immunotherapies Inc v Biogen where Classen recited methods that gathered and analyzed the effects of schedules in order to identify lower risk immunization schedules, where although the analysis step was abstract that collected and compared knowledge the immunization step was 
In the remarks applicant argues that the claimed elements recite a practical application of a technical solution to a problem in filling out an application and the applicant quits filling out the application that needs answers do that the applicant will abandon the application before completion.  Applicant argues that the pre-population of information with fewer blanks for the user to fill in allow the applicant to complete the application.  Applicant argues the percentage of applicants completing an application is related to the number of keystrokes required by the applicant to complete the application pointing the para 0027 of the specification. 
[0027] In general, application abandonment occurs when an applicant needs to fill out an application and the applicant quits filling out the application before providing all of the needed information. In other words, the more questions on an application that need answers, the more likely it will be that the applicant will abandon the application before completion. Thus, if the application is prepopulated with information, there will be fewer blanks for the applicant to fill in. The fewer blanks will allow the applicant to complete the application before becoming frustrated, distracted, overwhelmed, or the like. As such, the percentage of applicants completing the application form is inversely related to the number of keystrokes required by the applicant to complete the application 
  
Applicant argues that the process of accessing a “web based credit application” provides user data receives a code on the mobile phone, provides a code from the web app, receiving device Id, receiving second device ID.  Applicant argues that this process is a specific solution that recites the combination of different technologies, apps, features, capabilities communications and the like in order to obtain specific user information.  The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant’s problem is not rooted in technology but rather in human behavior.  Applicant admits that a human being can perform the functions of filling in a credit application.  Improving a technological field does not include using a generic computer to do more efficiently what could otherwise be done by hand.   Web apps on mobile devices is well known and conventional at the time of the invention and the concept of utilizing technology to retrieve data from a source and pre-populate application forms is also well known.  See US Pub No. 2015/0358478 A1 by Arazi et al (see para 0009, para 0049); WO 2013086390 A2 by Ohlhausen (para 0005-0006, para 0022); US Pub No. 2016/0012465 A1 by Sharp (see para 0026, para 0039, para 0081); US Pub No. 2013/0218752 A1 by Pawlusiak et al (see para 0002, para 0015, para 0022, para 0050, para 0065, para 0073)
Examiner Note: A web-based application is any program that is accessed over a network connection, rather than existing within a device’s memory. Web-based applications often run inside a web browser. However, web-based applications also may be client-based, where a small part of the program is downloaded to a user’s desktop or mobile device, but processing is done over the internet on an external server.  Mobile apps are well known technology. 
The rejection is maintained. 
In the remarks applicant argues that claims 2-4 and 6-7 depend upon claim 1 and claims 9-14 which depend upon claim 8 which recites similar features is patent eligible based on the arguments above and the claim limitations.  The examiner respectfully disagrees.  See response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4 and 6-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to  access an application, providing a phone number, receiving a code from the application, providing the code, receiving device ID, receiving second device ID, accessing an e-commerce application, utilizing credit application to place application holding data (the specification discloses holding information as - the mobile payment or e-commerce application will often hold information such as name, address, phone number, and/or the like (para 0105)) utilizing the ID to obtain information for populating an application, pre-populating an application.  The claimed limitations which under its broadest reasonable interpretation, covers performance of applying for credit by receiving information that is inputted/populated into a credit application.  This concept is directed toward legal interaction and business relations.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method “via a computing system” and “at a credit application” to (1) access an application –insignificant pre-solution activity that has been performed pre-internet (2) providing... a phone number-insignificant solution activity of providing data (3) receiving a code- insignificant solution activity of gathering data, (4)  providing the code- insignificant solution activity of receiving data (5)  receiving first and second device ID- insignificant solution activity of gathering data (6) accessing e-commerce application –insignificant extra solution activity without any details as to whether a human or technology is performing the function (7) utilizing credit app to place application holding information (8) utilizing ID to obtain data for populate the credit application- a common business practice (9) pre-populating a credit application with data- a common business practice.  The limitations as drafted is a simple process that mere nominal recitation “via a computing system” and “at a credit application” which merely apply technology to perform general purpose business process of collecting and populating data into a credit application.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination Limitations 1 – 5 are directed toward accessing a credit application and gathering data for the credit application. The combination of limitations 6-9 is directed toward using a bank app to hold collected data and populate an application form  - a common business practice.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward collecting data and using technology to autofill a credit application- a common business practice.  The limitations recited fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting data to utilize for populating a credit application.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any specific process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer environment and functions.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.
See also US Pub No. 2015/0358478 A1 by Arazi et al (see para 0009, para 0049); WO 2013086390 A2 by Ohlhausen (para 0005-0006, para 0022); US Pub No. 2016/0012465 A1 by Sharp (see para 0026, para 0039, para 0081); US Pub No. 2013/0218752 A1 by Pawlusiak et al (see para 0002, para 0015, para 0022, para 0050, para 0065, para 0073)

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4 and 6-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Claim 2 is directed toward data utilized.  Claim 3 is directed toward searching a database.  Claim 4 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 6 is directed toward obtaining authorization, receiving data and verifying information is directed toward a business practice.  Claim 7 is directed toward preforming risk analysis which is a fundamental economic transaction.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4 and 6-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 8 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. non-transitory computer-readable storage medium claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Non-transitory computer-readable storage medium claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer environment and functions.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.
See also US Pub No. 2015/0358478 A1 by Arazi et al (see para 0009, para 0049); WO 2013086390 A2 by Ohlhausen (para 0005-0006, para 0022); US Pub No. 2016/0012465 A1 by Sharp (see para 0026, para 0039, para 0081); US Pub No. 2013/0218752 A1 by Pawlusiak et al (see para 0002, para 0015, para 0022, para 0050, para 0065, para 0073)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Claim 9 is directed toward data utilized.  Claim 10 is directed toward searching a database.  Claim 11 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 12 is directed toward accessing an application, utilizing application to place monetary hold, autofilling data which is a business process.  Claim 13 is directed toward obtaining authorization, receiving data and verifying information is directed toward a business practice.  Claim 14 is directed toward preforming risk analysis which is a fundamental economic transaction.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such system fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 15 corresponds to method claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 15 functions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include “one or more computing system” and “web-based credit application“ are generic with general purpose computer environment and functions.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. 
Functions as recited “accessing”, “providing”, “receiving”, “utilizing” and “prepopulating”----are some of the most basic functions of a computer. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
US Pub No. 2020/0005557 A1 by Madaan; US Patent No. 10,091,349 B1 Rao et al; US Pub. 2018/0150832 A1 by Badal-Badalian et al; US Pub No. 2018/0053252 A1 Koltnow et al; US Pub No. 2013/0073859 A1 Carlson et al.
See also US Pub No. 2015/0358478 A1 by Arazi et al (see para 0009, para 0049); WO 2013086390 A2 by Ohlhausen (para 0005-0006, para 0022); US Pub No. 2016/0012465 A1 by Sharp (see para 0026, para 0039, para 0081); US Pub No. 2013/0218752 A1 by Pawlusiak et al (see para 0002, para 0015, para 0022, para 0050, para 0065, para 0073)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Claim 16 is directed toward data utilized.  Claim 17 is directed toward searching a database.  Claim 18 is directed toward utilizing factors such as user specific information to populate the credit application- a business practice.  Claim 19 is directed toward obtaining authorization, receiving data and verifying information is directed toward a business practice.  Claim 20 is directed toward preforming risk analysis which is a fundamental economic transaction.  
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Method Claims 1-4, Non-transitory computer-readable storage medium Claims 8-14; System claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,660,943 B1 by Chirehdast (Chirehdast) in view of US Pub No. 2018/0053252 A1 by Koltnow et al. (Koltnow), and further in view of US Pub. No. 2016/0217464 A1 by Jajara et al (Jajara)
In reference to Claim 1:
Chirehdast teaches:
(Currently Amended) A method ((Chirehdast) in at least Abstract) comprising:

accessing, via a user’s computing system, a web-based credit application ((Chirehdast in at least FIG. 2A, FIG. 3A wherein the prior art illustrates user invoking lending product app; Col 5 lines 57-Col 6 lines 1-5, Col 11 lines 32-61);
providing, via the user’s computing system, a phone number for a user’s mobile phone ((Chirehdast) in at least Col 6 lines 44-54, Col 13 lines 43-58, Col 15 lines 60-Col 16 lines 1-5);…
receiving, at the web-based credit application, a first device identifier (ID) associated with the user’s computing system ((Chirehdast) in at least Col 6 lines 44-54, Col 9 lines 28-41, Col 13 lines 43-58, Col 15 lines 60-Col 16 lines 1-5);…
accessing, at the web-based credit application, an e-commerce application on the user’s mobile phone, the e-commerce application holding information about said user ((Chirehdast) in at least FIG. 2A-B, FIG. 3A; Col 6 lines 22-28, Col 11 lines 38-61 wherein the prior art teaches the lending product application retrieves all customer relevant information form internal systems databases);
utilizing said web-based credit application to place a monetary hold on said e-commerce application, wherein said monetary hold placed on said e-commerce application by said web-based credit application will allow said e-commerce application to provide at least a portion of said information about said user to said web-based credit application, wherein said at least said portion of said information about said user comprises a user’s ID ((Chirehdast) in at least Col 26 lines 44-56, Col 32 lines 57-Col 33 lines 1-9 wherein the prior art teaches a maybe on the decision of the loan);
utilizing the first device ID, the second device ID, the user ID, and said at least said portion of said information about said user from said e-commerce application, to obtain a user specific information useable for populating the web-based credit application ((Chirehdast) in at least FIG. 2A-B, FIG. 3A; Col 6 lines 22-28, lines 55-Col 7 lines 1-6, Col 11 lines 38-61 wherein the prior art teaches the lending product application retrieves all customer relevant information form internal systems databases; Col 15 lines 23-40); and
…[retrieves all relevant customer information] the web-based credit application with said at least said portion of said information about said user from said e-commerce application and the obtained user specific information ((Chirehdast) in at least FIG. 2A-B, FIG. 3A; Col 11 lines 38-61 wherein the prior art teaches the lending product application retrieves all customer relevant information form internal systems databases).
Chirehdast does not explicitly teach:
receiving, on the user’s mobile phone, a code from said web-based credit application;
providing, via the user’s computing system, the code to said web-based credit application, the providing of the code indicative of a second device authentication of the user;
receiving, at the web-based credit application, a second device ID associated with the user’s mobile phone;
utilizing … the second device ID,
prepopulating
Koltnow teaches and provides supporting evidence:
 accessing, via a user’s computing system, a web-based credit application ((Koltnow) in at least FIG. 3B; para 0063-0064); 
providing, via the user’s computing system, a phone number for a user’s mobile phone ((Koltnow) in at least para 0017-0020, para 0031); 
receiving, on the user’s mobile phone, a code from said web-based credit application ((Koltnow) in at least para 0028-0032, para 0059, para 0064-0065, para 0083, para 0087); ...
receiving, at the web-based credit application, a first device identifier (ID) associated with the user’s computing system ((Koltnow) in at least Abstract; para 0030-0031, para 0034, para 0060, para 0063, para 0083);
receiving, at the web-based credit application, a second device ID associated with the user’s mobile phone ((Koltnow) in at least para 0031, para 0060, para 0063, para 0083);…
utilizing the first device ID, the second device ID, the user ID, and said at least said portion of said information about said user from said e-commerce application, to obtain a user specific information useable for populating the web-based credit application; ((Koltnow) in at least Abstract; FIG. 2A; para 0046-0053, para 0063-0064, para 0066, para 0068, para 0070); and
prepopulating the web-based credit application with said at least said portion of said information about said user from said e-commerce application and the obtained user specific information ((Koltnow) in at least Abstract; para 0053-0054, para 0063-0064).
Both Chirehdast and Knoltnow are directed toward using web-based application for loan application processes.  Knoltnow teaches the motivation of the lender URL (i.e. device ID) in order to link to the company page for loan applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the device ID’s utilized for identification in a loan application process to include the lender URL page as taught by Knoltnow since Knoltnow teaches the motivation of the lender URL (i.e. device ID) in order to link to the company page for loan applications.  
Both Chirehdast and Knoltnow are directed toward using web-based application for loan application processes.  Although Chirehdast does not explicitly teach population of data, the prior art teaches that user data is retrieved and the user provides missing data which suggests that the data is populated as it is not supplied by the borrower.  Therefore, Chirehdast provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  The prior art Knoltnow teaches the motivation of populating data in an application in order to reduce abandonment rate which will improve the acceptance process as the process will be shortened due to the pre-filling of the customer's information into the acceptance forms.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of retrieving all available data of the loan applicant of Chirehdast to include data population as taught by Knoltnow since Knoltnow teaches the motivation of populating data in an application in order to reduce abandonment rate which will improve the acceptance process as the process will be shortened due to the pre-filling of the customer's information into the acceptance forms.
Jajara teaches:
receiving, on the user’s mobile phone, a code from said web-based credit application ((Jajara) in at least Abstract; para 0012-0015, para 0015, para 0027, para 0033-0035, para 0040);
providing, via the user’s computing system, the code to said web-based credit application, the providing of the code indicative of a second device authentication of the user ((Jajara) in at least para 0015, para 0040, para 0042, para 0044); 
Both Chirehdast (Col 8 lines 48-58, Col 14 lines 8-18) and Jajara are directed toward processes related to credit applications and teach utilizing security codes.  Jajara teaches the motivation of an authentication code to present to a POS in order to provide information to facilitate credit assessment that protects against identity theft and fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to code provided of Chirehdast to include the authentication code received by the mobile device and provided to the credit application as taught by Jajara since Jajara teaches the motivation of an authentication code to present to a POS in order to provide information to facilitate credit assessment that protects against identity theft and fraud. 
In reference to Claim 2:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 1.   Chirehdast further discloses the limitations of dependent claim 2
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein said obtaining the user specific information comprises:
utilizing the first device ID, …the user ID, and said at least said portion of said information about said user from said e-commerce application to perform a proprietary database search for the user specific information ((Chirehdast) in at least FIG. 2A-B, FIG. 3A; Col 6 lines 22-28, lines 44-Col 7 lines 1-6, Col 9 lines 28-41, Col 11 lines 38-61 wherein the prior art teaches the lending product application retrieves all customer relevant information form internal systems databases; Col 15 lines 23-40) 
Chirehdast does not explicitly teach:
…the second device ID,…
Koltnow teaches:
utilizing the first device ID, the second device ID, the user ID, and said at least said portion of said information about said user from said e-commerce application to perform a proprietary database search for the user specific information. ((Koltnow) in at least Abstract; para 0030-0031, para 0034, para 0060, para 0063, para 0083)
Both Chirehdast and Knoltnow are directed toward using web-based application for loan application processes.  Knoltnow teaches the motivation of the lender URL (i.e. device ID) in order to link to the company page for loan applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the device ID’s utilized for identification in a loan application process to include the lender URL page as taught by Knoltnow since Knoltnow teaches the motivation of the lender URL (i.e. device ID) in order to link to the company page for loan applications.  
In reference to Claim 3:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 2.   Chirehdast further discloses the limitations of dependent claim 3
(Original) The method of Claim 2 (see rejection of claim 2 above), 
wherein if no user specific information is found during said proprietary database search, said obtaining the user specific information ((Chirehdast) in at least  Col 11 lines 37-61) further comprises:
Chirehdast does not explicitly teach:
performing a secondary source database search for the user specific information
Koltnow teaches:
performing a secondary source database search for the user specific information ((Koltnow) in at least Abstract; para 0036-0037, para 0039).
Both Chirehdast and Koltnow teach retrieving user information from databases for loan applications.  Koltnow teaches the motivation of accessing different location for information as user data can be stored in different database.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retrieving of all available customer data from databases of Chirehdast to include searching a plurality of databases as taught by Koltnow since Koltnow teaches the motivation of accessing different location for information as user data can be stored in different database.  
In reference to Claim 4:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 1.   Chirehdast further discloses the limitations of dependent claim 4
(Original) The method of Claim 1 (see rejection of claim 1 above), further comprising:
Chirehdast does not explicitly teach:
utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is utilized to populate the web-based credit application
Koltnow teaches:
utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is utilized to populate the web-based credit application.((Koltnow) in at least para 0041, para 0069-0070, para 0072, Claim 3-4, Claim 12)
Both Chirehdast and Koltnow teach utilizing thresholds in analyzing data for loan applications.  Koltnow teaches the motivation of applying a confidence factor threshold in order to validate records found.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the threshold applied in analysis of Chirehdast to include threshold applied to record validity of Koltnow since Koltnow teaches the motivation of applying a confidence factor threshold in order to validate records found.
In reference to Claim 6:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 1.   Chirehdast further discloses the limitations of dependent claim 6.
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), further comprising:
obtaining authorization for the web-based credit application to access location information about the user’s mobile phone ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60);
receiving location information for the user’s mobile phone ((Chirehdast) in at least Col 48 lines 24-29)); and
utilizing the location information to verify any location information provided to the web-based credit application ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60, Col 48 lines 24-29)
In reference to Claim 7:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 6.   Chirehdast further discloses the limitations of dependent claim 7.
(Original) The method of Claim 6 (see rejection of claim 6 above), further comprising:
performing a fraud risk assessment based on a result of the verifying.((Chirehdast) in at least Col 11 lines 38-61, Col 37 lines 7-20)
In reference to Claim 8:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 8.   
The computer readable storage medium claim 8 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method ((Chirehdast) in at least Col 54 lines 10-26) steps that correspond to claim 1:  Therefore, the body of claim 8 instructions have been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to claim 9:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 8.   Chirehdast further discloses the limitations of dependent claim 9.
Medium claim 9 corresponds to method claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to claim 10:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 9.   Chirehdast further discloses the limitations of dependent claim 10.
Medium claim 10 corresponds to method claim 3.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to claim 11:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 8.   Chirehdast further discloses the limitations of dependent claim 11.
Medium claim 11 corresponds to method claim 4.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to claim 12:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 8.   Chirehdast further discloses the limitations of dependent claim 12.
(Original) The non-transitory computer-readable storage medium of Claim 8 (see rejection of claim 8 above), further comprising:
obtaining authorization for the web-based credit application to access location information about the user’s mobile phone. ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60, Col 48 lines 24-29)
In reference to claim 13:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 12.   Chirehdast further discloses the limitations of dependent claim 13.
(Original) The non-transitory computer-readable storage medium of Claim 12 (see rejection of claim 12 above), further comprising:
receiving location information for the user’s mobile phone ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60, Col 48 lines 24-29); and
utilizing the location information to verify any location information provided to the web-based credit application. ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60, Col 48 lines 24-29)
In reference to claim 14:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 13.   Chirehdast further discloses the limitations of dependent claim 14.
(Original) The non-transitory computer-readable storage medium of Claim 13 (see rejection of claim 13 above), further comprising:
performing a fraud risk assessment based on a result of the verifying. .((Chirehdast) in at least Col 11 lines 38-61, Col 37 lines 7-20, Col 45 lines 55-63)
In reference to claim 15:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 15.
System claim 15 functions correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include 
a system comprising: one or more devices ((Chirehdast) in at least FIG. 11; Col 1 lines 50-57, Col 53 lines 63-Col 54 lines 1-33 ) to perform the functions that correspond with the steps of claim 1:  Therefore, the body of claim 15 functions have been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to claim 16:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 15.   Chirehdast further discloses the limitations of dependent claim 16.
System claim 16 corresponds to method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to claim 17:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 16.   Chirehdast further discloses the limitations of dependent claim 17.
System claim 13 corresponds to method claim 3.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to claim 18:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 15.   Chirehdast further discloses the limitations of dependent claim 18.
System claim 18 corresponds to method claim 4.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to claim 19:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of independent claim 15.   Chirehdast further discloses the limitations of dependent claim 19
System claim 19 corresponds to medium claim 12.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 12
In reference to claim 20:
The combination of Chirehdast, Koltnow and Jajara discloses the limitations of dependent claim 19.   Chirehdast further discloses the limitations of dependent claim 20
The system of Claim 19 (see rejection of claim 19 above), further comprising: 
receive location information for the user’s mobile phone ((Chirehdast) in at least Col 10 lines 6-18,  Col 29 lines 53-55, Col 45 lines 45-60, Col 48 lines 24-29
Chirehdast does not explicitly teach:
one or more devices to:
receive location information for the user’s mobile phone;
utilize the location information to verify any location information provided to the web-based credit application; and
perform a fraud risk assessment based on a result of the verifying.
Koltnow teaches:
one or more devices ((Koltnow) in at least FIG. 1A-B, FIG. 5; para 0023,  para 0052, para 0095)to:
receive location information for the user’s mobile phone((Koltnow) in at least para 0023, para 0088-0090);
utilize the location information to verify any location information provided to the web-based credit application ((Koltnow) in at least para 0023, para 0043, para 0058, para 0087, para 0088, para 0089); and
perform a fraud risk assessment based on a result of the verifying. .((Koltnow) in at least para 0042-0043)
Both Chirehdast and Koltnow teach collecting location information risk assessment.  Koltnow teaches the motivation of utilizing location in order to reduce fraud risk.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the fraud assessment and use of location data of Chirehdast to include the teaching of Koltnow since Koltnow teaches the motivation of utilizing location in order to reduce fraud risk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2015/0026059 A1 by Marks et al is cited for teaching money lending using a mobile device.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697